DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a national stage entry of application PCT/EP2020/050051, filed on 1/3/2020, which claims priority from EP19155204.1, filed on 2/4/2019.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a damping circuit” and “an extender” in claim 16, claim 23, claim 26, claim 27, and claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, claim 24 recites the limitation "the extended damped accelerometer signal" in line 5 which renders the claim language unclear. There is insufficient antecedent basis for this limitation in the claim, and it is unclear if claim 24 is meant to depend from, for example, claim 23, which does properly introduce an extender configured to output an extended damped accelerometer signal. For the purposes of examination, claim 24 is being interpreted as meaning an extended damped accelerometer signal. Thus, claim 24 is rejected as being indefinite. Appropriate correction is required. 


Claim Rejections - 35 USC § 101 and 35 USC § 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 30, claim 30 provides for the use of an exposure apparatus according to claim 29 in a device manufacturing method, but, since the claim does not set forth any steps involved in the device manufacturing method, it is unclear what method Applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q). Thus, claim 30 is rejected as being indefinite. 
Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed recitation of a use of the lithographic apparatus of claim 29, without setting forth any steps involved in the device manufacturing method, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). See MPEP 2173.05(q). Thus, claim 30 is rejected as being directed to non-statutory subject matter. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elazar (US Patent No. 3,349,629).
Regarding claim 24, as best understood, Elazar discloses a method comprising:
measuring an actual frequency response of a damped acceleration signal (Figs. 2-6, col. 3, lines 4-27, col. 4, lines 9-54, the frequency response characteristics of the transducer 10 is measured and plotted);
comparing the actual frequency response with a desired frequency response (Figs. 2-6, col. 1, lines 65-72, col. 2, lines 1-7, col. 5, lines 6-30, the desired frequency response is flat into the range in which the transducer resonance would cause a non-linear response, so the tuning necessarily compares the actual output with the desired flat response);
based on an outcome of the comparing, determining values of extender settings to obtain the desired frequency response with the extended damped accelerometer signal (Figs. 1-6, col. 1, lines 65-72, col. 2, lines 1-7, col. 3, lines 29-75, col. 5, lines 6-30, to flatten the frequency response of the transducer in a range in which the response would be non-linear, a tuned means is tuned to the frequency at which resonance effects appear to impact the response); and
setting the extender settings to the determined values (Figs. 1-6, col. 1, lines 65-72, col. 2, lines 1-7, col. 3, lines 29-75, col. 4, lines 9-37, col. 5, lines 6-30, a frequency response means 28 including impedance matching network 31 is tuned to a selected frequency to extend the flat frequency response). 

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prieto (US PGPub 2014/0238662).
Regarding claim 25, Prieto discloses a method comprising;
measuring a first mechanical resonance frequency and its amplitude (Fig. 6, paras. [0017], [0021], [0022], [0040]-[0042], [0050], a controller monitors the operating frequency response including the frequency and amplitude);
determining values for a resistor and an inductor of a resistor-inductor-capacitor circuit to dampen the first mechanical resonance frequency to a desired level (paras. [0040], the frequency is adjusted by adjusting one or more of the resistance, the capacitance, and the inductance of the RCL circuit to dampen the vibration frequency to a desired frequency and minimum amplitude); and
setting the resistor and the inductor to the determined values (para. [0040], one or more of the resistance, the capacitance, and the inductance are set to adjust frequency). 

Allowable Subject Matter
Claims 16-23, 26-29 are allowed.
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claims 16, 23, 26, and 28, the prior art of record, either alone or in combination, fails to teach or render obvious an extender configured to: receive the damped acceleration signal; extend a frequency response; output an extended damped acceleration signal; having a first electronic anti-resonance frequency matching the damped first mechanical resonance frequency; and have the frequency response between the first electronic anti-resonance frequency and a higher second frequency that is substantially opposite to a corresponding frequency response of the combination of the accelerometer and the damping circuit. These limitations in combination with the other limitations of claim 16renders the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
	Shrivastav (EP2778632, cited in Applicant’s IDS 8/11/2021) discloses an electronic system connected to a piezoelectric element (Fig. 2, para. [0031]) having a damping circuit (Fig. 2, attenuator 208) configured to receive an acceleration signal from the piezoelectric element and generate a damped acceleration signal (Fig. 2, paras. [0033]-[0034], a signal from the accelerometer is received by attenuator 208, which attenuates the signal), and an extender (Fig. 2, frequency enhancement block 214) configured to receive the damped acceleration signal and output an extended damped accelerometer signal (Fig. 2, paras. [0029], [0033], [0034], frequency enhancement block 214 enhances the frequency response of the attenuated signal), but Shrivastav does not teach or render obvious electronically damping an amplitude of a first mechanical resonance frequency and wherein the extender is configured to extend a frequency response and have a first electronic anti-resonance frequency matching the damped first mechanical resonance frequency; and having the frequency response between the first electronic anti-resonance frequency and a higher second frequency that is substantially opposite to a corresponding frequency response of the combination of the accelerometer and the damping circuit. 
Sarma (US PGPub 2015/0027199) discloses extending frequency response of an accelerometer (Fig. 3, paras. [0004]-[0005], [0007], [0017], [0021]), but Sarma does not teach or render obvious an extender configured to: receive the damped acceleration signal; extend a frequency response; output an extended damped acceleration signal; having a first electronic anti-resonance frequency matching the damped first mechanical resonance frequency; and have the frequency response between the first electronic anti-resonance frequency and a higher second frequency that is substantially opposite to a corresponding frequency response of the combination of the accelerometer and the damping circuit.
Silvus, Jr. (US Patent No. 4,197,478) discloses adjusting the resonance frequency of an accelerometer having a piezoelectric element using a feedback loop (Figs. 4-7, abstract), but Silvus does not teach or render obvious an extender configured to: receive the damped acceleration signal; extend a frequency response; output an extended damped acceleration signal; having a first electronic anti-resonance frequency matching the damped first mechanical resonance frequency; and have the frequency response between the first electronic anti-resonance frequency and a higher second frequency that is substantially opposite to a corresponding frequency response of the combination of the accelerometer and the damping circuit.
Yang et al. (US PGPub 2018/0367067) discloses an accelerometer for stage in lithography apparatus, and applying a damping filter around resonance frequencies (Figs. 1, 11, 13, 19, paras. [0057], [0123], [0135], sensors 28 are accelerometers), but Yang et al. does not teach or render obvious an extender configured to: receive the damped acceleration signal; extend a frequency response; output an extended damped acceleration signal; having a first electronic anti-resonance frequency matching the damped first mechanical resonance frequency; and have the frequency response between the first electronic anti-resonance frequency and a higher second frequency that is substantially opposite to a corresponding frequency response of the combination of the accelerometer and the damping circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882